Citation Nr: 9900948	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for sleep 
apnea from April 1, 1995, to October 7, 1996.

2.  Entitlement to a rating in excess of 50 percent for sleep 
apnea after October 7, 1996.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had over 19 years of active duty service, 
including a period of active service from April 1983 to March 
1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Portland, Oregon.

In April 1997 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veterans service-
connected sleep apnea requires the use of a CPAP device, but 
that he has not experienced impairment of respiration with 
dyspnea or seizure episodes since he began using the device 
during active service.

3.  The veterans service-connected sleep apnea has not 
resulted in marked interference with employment or frequent 
periods of hospitalization.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for sleep apnea from 
April 1, 1995, to October 7, 1996, is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.97, 4.124a, 
Diagnostic Codes 6520, 8911 (prior to October 7, 1996).

2.  A rating in excess of 50 percent for sleep apnea after 
October 7, 1996, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6847 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records dated in September 1994 show that the 
veteran complained of snoring over a 9 to 10 year period, 
with progressively worsening daytime drowsiness and tiredness 
over 5 years.  The examiner noted the veterans wife reported 
she had noticed pauses in the veterans breathing.  The 
veteran reported excessive daytime somnolence, fatigue, 
drooling and weight gain of 60 pounds over three years.  
There was no report of restless sleep, enuresis or morning 
headaches.  The examiner noted the veterans symptoms were 
not extreme, his throat was clear and he was in no apparent 
distress.  The diagnoses included rule out sleep apnea and 
history very suggestive of obstructive sleep apnea.  

A December 1994 sleep medicine report found the veteran 
demonstrated a very significant sleep-related breathing 
disturbance while supine.  It was noted that the best 
estimated pressure of 8 centimeters (cm) of water was 
sufficient to reduce the degree of sleep-related breathing 
disturbance, but that the veteran did not show evidence of 
sleep consolidation with the use of the continuous airway 
pressure (CPAP) device.

During VA examination in October 1995, the veteran reported 
symptoms including excessive snoring, excessive fatigue, 
early morning headaches and a history of frequent afternoon 
naps.  He stated that he had been doing well since he began 
using the CPAP device, that his fatigue had improved, that 
his sleep had improved, that his weight had been stable and 
that he had stopped snoring.  The examiner noted the veteran 
was in no acute distress, and that an ear, nose and throat 
examination was unremarkable.  The diagnoses included sleep 
apnea.

In his March 1996 notice of disagreement, the veteran stated 
a higher rating was warranted because the disorder required 
that he use a CPAP device every night while sleeping.  He 
stated that without the device he would stop breathing and 
wake up every 15 to 20 minutes.  In his May 1996 substantive 
appeal he argued that a compensable rating was warranted 
because the disorder required continuous medical treatment.

VA examination in October 1997 found well-documented sleep 
apnea very successfully treated with nasal CPAP unit.  The 
veteran reported that before he began using the device he was 
barely functioning at work and would sleep during his lunch 
hour, but stated that he never had problems with drowsiness 
or carelessness at work.  He stated he would sleep in the 
afternoon after returning home from work, and that he had no 
initiative to perform household duties.  He stated he was 
able to drive, but that he never drove long distances.  He 
reported he did not have problems falling asleep when not 
intended, but that he would routinely fall asleep while 
watching television.  He stated that he had voluntarily 
terminated recent employment because of a lack of available 
schedule hours.

The veteran stated he had dramatic improvement in alertness 
since he began using the CPAP device.  He stated that he 
usually woke at 7:00 AM, fully awake and rested.  He stated 
that in recent months he had experienced drowsiness after 
lunch, but no pathologic sleepiness and was able to drive for 
4 to 5 hours before stopping to invigorate himself.  The 
examiner noted the veteran was alert and in no distress, and 
that additional testing was not warranted.

Analysis

Initially, the Board notes that the veterans increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Although the Board in the April 1997 remand requested that an 
examination be conducted which included tests or studies 
deemed necessary by the examiner, the examiner in the October 
1997 examination report noted that additional testing was not 
warranted.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

VA regulations provide that when an unlisted disorder is 
encountered it is permissible to rate the disorder under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

The United States Court of Veterans Appeals (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

In this case, the Ratings Schedule was revised, effective 
October 7, 1996, with respect to the regulations applicable 
to sleep apnea syndromes and ratings under Diagnostic Code 
6520.  See 61 Fed. Reg. 46720 (Sept. 5, 1996) (codified at 
38 C.F.R. § 4.97).  The Board notes that prior to these 
revisions sleep apnea was an unlisted disorder which required 
rating based upon closely analogous ratings criteria.  See 
38 C.F.R. § 4.20.  Therefore, the veterans sleep apnea 
requires evaluation under analogous ratings criteria prior to 
October 7, 1996, and evaluation under the new criteria under 
38 C.F.R. § 4.97, Diagnostic Code 6847 (effective October 7, 
1996).

VA regulations provide that when compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretarys 
direction, the effective date shall be fixed in accordance 
with the facts, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. § 3.114 (1998).

Based upon a review of the record, the Board finds that the 
veterans sleep apnea disorder is best rated under the 
analogous ratings criteria in effect prior to October 7, 
1996, for stenosis of the larynx, 38 C.F.R. § 4.97, 
Diagnostic Code 6520, and petit mal epilepsy, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8911.  The Board notes that the 
veterans sleep apnea disorder is not well described in by 
these rating criteria, but that they represent the most 
closely analogous ratings criteria available.  The Board also 
notes that consideration of factors wholly outside the rating 
criteria constitute error as a matter of law.  See Massey, 7 
Vet. App. at 207-08.

Prior to October 7, 1996, the Ratings Schedule provided 
compensable ratings for stenosis of the larynx which 
demonstrated a mild disorder, with dyspnea on heavy exertion 
(10 percent); moderate impairment of respiration, with 
dyspnea on moderate exertion (30 percent); severe impairment 
of respiration, with dyspnea on slight exertion (60 percent); 
and continuously required a tracheotomy tube (100 percent).  
38 C.F.R. § 4.97, Diagnostic Code 6520 (1996).  The Board 
notes, however, that medical evidence does not demonstrate 
that the veteran experienced any impairment of respiration 
with dyspnea since he began using the CPAP device during 
active service.  Therefore, an increased rating under these 
criteria is not warranted.

Alternatively, the Ratings Schedule provided compensable 
ratings for petit mal epilepsy, such as narcolepsy, for major 
and minor epileptic seizures averaging at least 1 major 
seizure per month over the last year (100 percent); averaging 
at least 1 major seizure in 3 months over the last year or 
more than 10 minor seizures weekly (80 percent); averaging at 
least 1 major seizure in 4 months over the last year or 9 to 
10 minor seizures per week (60 percent); for at least 1 major 
seizure in the last 6 months or 2 in the last year or 
averaging at least 5 to 8 minor seizures weekly (40 percent); 
for at least 1 major seizure in the last 2 years or at least 
2 minor seizures in the last 6 months (20 percent); or for a 
confirmed diagnosis of epilepsy with a history of seizures 
(10 percent).  See 38 C.F.R. § 4.124a, Diagnostic Code 8911 
(1996).  It was noted that a major seizure was characterized 
by generalized tonic-clonic convulsion with unconsciousness, 
and that a minor seizure consisted of a brief interruption of 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
(pure petit mal), or sudden jerking movements of the 
arms, trunk or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  Id.

Medical evidence shows that during active service the veteran 
experienced excessive snoring, excessive fatigue, early 
morning headaches and a history of frequent afternoon naps, 
but that while in service he began using a CPAP device to 
control the disorder.  The record reflects that since that 
time the veteran has stated his fatigue had improved, his 
ability to sleep had improved and that he had stopped 
snoring.  The veteran reported that he had never experienced 
periods of unintended sleep.  The Board finds that the 
evidence does not demonstrate episodes which may be 
considered equivalent to major or minor seizures after the 
veteran began using the CPAP device during active service.  
The inservice history of excessive drowsiness may liberally 
considered a history of seizures.  However, the Board 
concludes that a rating higher than 10 percent under the 
criteria for epilepsy, for the period prior to October 7, 
1996, is not warranted.

After October 7, 1996, the Ratings Schedule includes sleep 
apnea syndromes as a listed disorder; therefore, evaluation 
of analogous ratings criteria subsequent to that date are not 
required.  The Ratings Schedule currently provides ratings 
for sleep apnea syndromes (Obstructive, Central, Mixed) which 
are asymptomatic, but with documented sleep disorder 
breathing, (0 percent); when there is persistent day-time 
hypersomnolence (30 percent); when the disorder requires use 
of breathing assistance device, such as CPAP machine, (50 
percent); and when the disorder results in chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or which requires tracheostomy, (100 percent).  
38 C.F.R. § 4.97, Diagnostic Code 6847 (1998).

Medical evidence demonstrates that the veteran requires the 
use of a CPAP device; however, there is no evidence that the 
disorder has resulted in chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or that the 
disorder has required tracheostomy.  Therefore, the Board 
finds that a disability rating in excess of 50 percent after 
October 7, 1996, is not warranted.  The Board notes that an 
increased rating under these criteria earlier than the 
effective date of the revised Ratings Schedule is not 
permitted.  See 38 C.F.R. § 3.114.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veterans average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  In this case, however, the Board finds 
that the regular schedular standards applied in this case, 
both before and after the revisions effective October 7, 
1996, adequately provide for the veterans disability level.  
The Board notes that the veteran does not allege, and there 
is no persuasive evidence of, any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder 
that would take the veterans case outside the norm so as to 
warrant an extraschedular rating.  In fact, the evidence 
shows that since the veteran began using the CPAP device 
during active service his ability to function has greatly 
improved.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for increased ratings. 


ORDER

Entitlement to a rating in excess of 10 percent for sleep 
apnea from April 1, 1995, to October 7, 1996, is denied.

Entitlement to a rating in excess of 50 percent for sleep 
apnea after October 7, 1996, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
